DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status
Acknowledgment is made of the amendment filed on 11/17/2021 which amended claim 1 and added new claims 17-20. Claims 1-20 are currently pending.  

Terminal Disclaimer
The terminal disclaimers filed on 11/17/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,996,053 and US Patent No. 10,634,488 have been reviewed and are accepted.  The terminal disclaimers have been recorded.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, claim 17 recites the limitation "said vertical support column" in line 5. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the limitation is being interpreted as meaning the vehicle measurement system includes a vertical support column. Thus, claim 17 and all claims depending therefrom are rejected as being indefinite. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Murray et al. (US PGPub 2005/0096807, Murray hereinafter) in view of January et al. (US Patent No. 6,498,959, January hereinafter).
Regarding claim 17, as best understood, Murray discloses a vehicle measurement system Figs. 1-7), comprising:

a crossbeam coupled to said support structure by an adjustment mechanism configured to enable vertical position and/or rotational orientation adjustment of said crossbeam relative to said vertical support column (Fig. 6-7, paras. [0104]-[0108], the stand includes a carrier bar 77 attached to pedestal 69 through clamp assembly 75, which is vertically adjustable to adjust the vertical position of carrier bar 77);
a pair of camera modules secured in a laterally spaced arrangement to said crossbeam, each of said camera modules including at least one camera aligned such that associated fields of view are oriented in a forward direction towards a vehicle service area (Figs. 2 and 6-7, paras. [0012]-[0013], [0107]-[0110], sensor modules 79, 81 are attached to bar 77 and face towards the vehicle to be serviced);
a processing system operatively coupled to said cameras to receive data therefrom (Fig. 3 and paras. [0031]-[0033], [0043]-[0050], [0063], [0080]-[0085], [0113], a computer is coupled to the image sensor modules), said processing system having a processor configured with a set of instructions to evaluate said data to determine a set of measurements associated with a vehicle within said associated fields of view, said set of vehicle measurements including a plurality of wheel alignment measurements, together with at least one measurement of a spatial relationship between said support structure and said vehicle (Figs. 1-4 and 6-7, paras. [0015], [0031]-[0035], [0043]-[0053], [0059], [0061]-[0064], [0066]-[0074], [0079]-[0085], [0095]-[0100], [0107]-[0109], [0113], the computer uses measurements from image sensors and the distance between the image sensors to determine the angles of the wheels of the vehicle. The image sensors 79, 81 mounted on the apparatus 60 image the targets mounted on the wheels to measure the orientation of the apparatus 60);
at least one target structure secured to said crossbeam by a mounting fixture (Figs. 6-7, paras. [0104]-[0108], [0110]-[0111], mirror 61 is supported by 77). Although Murray discloses actuating said adjustment mechanism to alter said position and/or rotation of said crossbeam to locate said target structure relative to said support structure responsive to said spatial relationship between said support structure and said vehicle (Figs. 6-7, [0104]-[0111], [0113], the adjustable clamp assembly 75 is adjusted to position the bar 77 and the mirror 61 to face the vehicle), Murray does not appear to explicitly describe the processing system is operatively coupled to said adjustment mechanism and is further configured with a set of instructions to actuate said adjustment mechanism.
January discloses wherein a processing system is operatively coupled to an adjustment mechanism and is further configured with a set of instructions to actuate said adjustment mechanism to alter said position and/or said rotation of said crossbeam to locate a structure relative to said support structure responsive to said spatial relationship between said support structure and said vehicle (Figs. 1-8, 11-12, col. 7, lines 20-67, col. 8, lines 52-67, col. 11, lines 9-67, controller 61 is connected to motor 39 that adjusts the vertical position of the horizontal beam 15 based on the measured position of the horizontal beam 15 to correctly position the horizontal beam with respect to the targets on the wheels of the vehicle). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the processing system is operatively coupled to said adjustment mechanism and is further configured with a set of instructions to actuate said adjustment mechanism as taught by January using the processing system in the vehicle measurement system having the crossbeam and target structure as taught by Murray such that said processing system is operatively coupled to said adjustment mechanism and is further configured with a set of instructions to actuate said adjustment mechanism to alter said position and/or said rotation of said crossbeam to locate said target structure relative to said support structure responsive to said spatial relationship between said support structure and said vehicle since including wherein said processing system is operatively coupled to said adjustment mechanism and is further configured with a set of instructions to actuate said adjustment mechanism to alter said position and/or said rotation of said crossbeam to locate said target structure relative to said support structure responsive to said spatial relationship between said support structure and said vehicle is commonly used to permit simple and easy control of a positioning system to move cameras to required positions for measurement (January, col. 3, lines 1-20).
Regarding claim 18, Murray as modified by January discloses wherein said at least one target structure includes at least one target, said target having an observable target face oriented substantially in said forward direction towards said vehicle position (Murray, Figs. 4-7, paras. [0107], [0108], [0110]-[0111], mirror 61 is mounted to carrier bar 77 and faces the vehicle).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Murray as modified by January as applied to claim 18 above, and further in view of Kim (US PGPub 2015/0145999).
Regarding claim 19, Murray as modified by January does not appear to explicitly describe wherein at least one target structure includes at least a second target separate from said at least one target, said second target having a second observable target face oriented substantially in said forward direction towards said vehicle position.
Kim discloses wherein at least one target structure includes at least a second target separate from said at least one target, said second target having a second observable target face oriented substantially in said forward direction towards said vehicle position (Figs. 2-6, paras. [0018], [0063]-[0068], [0078], [0086], [0088]-[0095], [0137]-[0141], a pair of separate first LCD monitors 321 are mounted on frame unit 110 and are movable using moving unit 330, and a second LCD monitor 421 is movable on frame unit 110 using moving unit 430. The LCD monitors 321 and 421 face the front side of vehicle 1 and display a calibration target 323 for calibration a camera measurement point of the lane departure warning system (LDWS), and the virtual lane 411 is displayed on LCD monitor 421).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein at least one target structure includes at least a second target separate from said at least one target, said second target having a second observable target face oriented substantially in said forward direction towards said vehicle position as taught by Kim in the vehicle measurement system as taught by Murray as modified by January since including wherein at least one target structure includes at least a second target separate from said at least one target, said second target having a second observable target face oriented substantially in said forward direction towards said vehicle position is commonly used to reduce the inspection process cycle time and is used to provide an adaptable inspection arrangement to enable calibration of new vehicles, thereby reducing the investment costs of the inspection facility (Kim, paras. [0015], [0017]-[0018], [0140]-[0141]).
Regarding claim 20, Murray as modified by January does not appear to explicitly describe wherein said mounting fixture includes a support track configured to enable lateral movement of said target structure relative to said support structure. 
Kim discloses wherein said mounting fixture includes a support track configured to enable lateral movement of said target structure relative to said support structure (Figs. 2-6, paras. [0063]-[0068], [0071]-[0073], [0114]-[0115], moving unit 330 includes a moving frame 333 and left/right cylinders 361 to move the LCD monitors 321 in the left and right directions relative to frame 110). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein said mounting fixture includes a support track configured to enable lateral movement of said target structure relative to said support structure as taught by Kim in the vehicle measurement system as taught by Murray as modified by January since including wherein said mounting fixture includes a support track configured to enable lateral movement of said target structure relative to said support structure is commonly used to provide an adaptable inspection arrangement to enable calibration of new vehicles, thereby reducing the investment costs of the inspection facility (Kim, paras. [0015], [0017]-[0018], [0140]-[0141]).

Allowable Subject Matter
Claims 1-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 1, the prior art of record, either alone or in combination, fails to teach or render obvious a processing system operatively coupled to said cameras to receive data therefrom, said processing system having a processor configured with a set of instructions to evaluate said data to determine a set of measurements associated with a vehicle within said associated fields of view, said set of vehicle measurements including a plurality of wheel alignment measurements, together with at least one measurement of a spatial relationship between said support structure and said vehicle; at least one vehicle safety system sensor alignment and/or calibration assistance structure secured to said support structure by a mounting fixture, said mounting fixture including an adjustment mechanism configured to position and/or orient said at least one vehicle safety system sensor alignment and/or calibration assistance structure relative to said support structure; and wherein said processing system is operatively coupled to said adjustment mechanism and is further configured with a set of instructions to actuate said adjustment mechanism to alter said position, to alter said orientation, or to alter both said position and said orientation, of said vehicle safety system sensor alignment and/or calibration assistance structure relative to said support structure responsive to said determined set of vehicle measurements. These limitations in combination with the other limitations of claim 1 render the claim non-obvious over the prior art of record.
Regarding claim 7, the prior art of record, either alone or in combination, fails to teach or render obvious processing, within a processing system, said acquired image data to determine a set of measurements associated with said vehicle, said set of vehicle measurements including a plurality of wheel alignment angle measurements and at least one measurement of a spatial relationship between said support structure and said vehicle; and responsive to said determined set of vehicle measurements, aligning said target structure to a feature or component of said vehicle by automatically altering, under control of said processing system, a position, an orientation, or both a position and orientation, of said target structure on said support structure. These limitations in combination with the other limitations of claim 7 render the claim non-obvious over the prior art of record.
Regarding claim 14, the prior art of record, either alone or in combination, fails to teach or render obvious a processing system operatively coupled to said cameras to receive data therefrom, said processing system having a processor configured with a set of instructions to evaluate said data to determine a set of measurements associated with a vehicle within said associated fields of view, said set of vehicle measurements including a plurality of wheel alignment measurements, together with at least one measurement of a spatial relationship between said support structure and said vehicle; at least one target structure secured to said support structure by an adjustment mechanism configured to position and/or orient said at least one target structure relative to both said support structure and said vehicle; and wherein said processing system is operatively coupled to said adjustment mechanism and is further configured with a set of instructions to actuate said adjustment mechanism to alter said position, to alter said orientation, or to alter both said position and said orientation, of said target structure responsive to said determined set of vehicle measurements. These limitations in combination with the other limitations of claim 14 render the claim non-obvious over the prior art of record.
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Although Murray discloses a pair of camera modules secured in a laterally spaced arrangement to said crossbeam, each of said camera modules including at least one camera aligned such that associated fields of view are oriented in a forward direction towards a vehicle service area (Figs. 2 and 6-7, paras. [0012]-[0013], [0107]-[0110], sensor modules 79, 81 are attached to bar 77 and face towards the vehicle to be serviced); a processing system operatively coupled to said cameras to receive data therefrom (Fig. 3 and paras. [0031]-[0033], [0043]-[0050], [0063], [0080]-[0085], [0113], a computer is coupled to the image sensor modules), said processing system having a processor configured with a set of instructions to evaluate said data to determine a set of measurements associated with a vehicle within said associated fields of view, said set of vehicle measurements including a plurality of wheel alignment measurements, together with at least one measurement of a spatial relationship between said support structure and said vehicle (Figs. 1-4 and 6-7, paras. [0015], [0031]-[0035], [0043]-[0053], [0059], [0061]-[0064], [0066]-[0074], [0079]-[0085], [0095]-[0100], [0107]-[0109], [0113], the computer uses measurements from image sensors and the distance between the image sensors to determine the angles of the wheels of the vehicle. The image sensors 79, 81 mounted on the apparatus 60 image the targets mounted on the wheels to measure the orientation of the apparatus 60); at least one target structure secured to said crossbeam by a mounting fixture (Figs. 6-7, paras. [0104]-[0108], [0110]-[0111], mirror 61 is supported by 77), Murray does not teach or render obvious wherein said processing system is operatively coupled to said adjustment mechanism and is further configured with a set of instructions to actuate said adjustment mechanism to alter said position, to alter said orientation, or to alter both said position and said orientation, of said vehicle safety system sensor alignment and/or calibration assistance structure relative to said support structure responsive to said determined set of vehicle measurements, responsive to said determined set of vehicle measurements, aligning said target structure to a feature or component of said vehicle by automatically altering, under control of said processing system, a position, an orientation, or both a position and orientation, of said target structure on said support structure, or wherein said processing system is operatively coupled to said adjustment mechanism and is further configured with a set of instructions to actuate said adjustment mechanism to alter said position, to alter said orientation, or to alter both said position and said orientation, of said target structure responsive to said determined set of vehicle measurements.

Response to Arguments
Applicant’s arguments, see pages 10-12, filed 11/17/2021, with respect to the rejections of claims 1, 7, and 14 under 35 U.S.C. 102(a)(1) as being anticipated by Murray have been fully considered and are persuasive. The rejections of claims 1, 7, and 14 under 35 U.S.C. 102(a)(1) as being anticipated by Murray have been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882